 484307 NLRB No. 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The petition also alleges that the U.S. Virgin Islands Commis-sioner of Labor certified the Union on August 2, 1992, as the bar-
gaining representative of the maintenance employees employed at
``St Croix Mutual Homes, Inc.,'' that the Virgin Islands Department
of Labor ``intended to assert jurisdiction over the Petitioner but had
the wrong name,'' and that ``there is not a Collective Bargaining
Agreement pursuant to the attempted certification.''2The Board's advisory opinion proceedings under Sec. 102.98(a)of the Board's Rules are designed primarily to determine if an em-
ployer's operations meet the Board's ``commerce'' standards for as-
serting jurisdiction. Accordingly, the instant Advisory Opinion is not
intended to express any view regarding the merits of the unfair labor
practice allegations pending before the U.S. Virgin Islands Depart-ment of Labor or as to whether the subject matter of the dispute is
governed by the National Labor Relations Act. See generally Sec.
101.40 (e) of the Board's Rules.St. Croix Labor Union Mutual Homes, Inc. andVirgin Islands Workers' Union, Local 611 of
H.E.R.E., AFL±CIO. Case AO±292May 8, 1992ADVISORY OPINIONBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn March 27, 1992, the Board received a petitionfor an advisory opinion pursuant to Sections 102.98
and 102.99 of the Board's Rules and Regulations from
the Petitioner, St. Croix Labor Union Mutual Homes,
Inc., seeking to determine whether the Board would as-
sert jurisdiction over its operations.In pertinent part, the petition alleges as follows:
1. There is currently pending before the U.S. VirginIslands Department of Labor a charge (ULP±01±92
STX) filed by the Union, Virgin Islands Workers'
Union, Local 611 of H.E.R.E., AFL±CIO, alleging that
the Petitioner has engaged in certain unfair labor prac-
tices within the meaning of Title 24, Chapter 65, Sub-
section 3 and 5, of the Virgin Islands Code.12. The Petitioner is the owner of two apartmentcomplexes located in St. Croix, U.S. Virgin Islands,
which are managed by Community Realty Manage-
ment Co.3. During the past 12 months, the Petitioner derivedover $50,000 in gross revenues from the United States
Housing and Urban Development Authority (HUD) in
the form of rent subsidies. The total gross revenues de-
rived from all sources from the operation of the Peti-
tioner's apartment complexes during the past 12
months exceeded $1 million, based on rent receipts
and HUD subsidies. The gross amounts from the pur-chase of services from outside the U.S. Virgin Islandsexceeded $50,000 as a result of payments made by the
Petitioner to its managing company located in the State
of New Jersey.4. The Petitioner is unaware whether the Union ad-mits or denies the commerce data, or whether the U.S.
Virgin Islands Department of Labor has made any
findings with respect thereto.5. There is no representation or unfair labor practiceproceeding involving the same labor dispute currently
pending before the National Labor Relations Board.Although all parties were served with a copy of thepetition for an advisory opinion, none has filed a re-
sponse thereto as permitted by Section 102.101 of the
Board's Rules and Regulations.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Having duly considered the matter, the Board is ofthe opinion that it would assert jurisdiction over the
Petitioner. The Board has established a $500,000 dis-
cretionary standard for asserting jurisdiction over resi-
dential apartment buildings. See Parkview Gardens,166 NLRB 697 (1967). As the petition alleges that the
total gross revenues received from the operation of the
apartment buildings exceed $1 million, the Petitioner
clearly satisfies the Board's discretionary jurisdictional
standard. As the petition further alleges that the pur-
chase of services from outside the U.S. Virgin Islands
exceeds $50,000, the Petitioner also satisfies the
Board's statutory standard for asserting jurisdiction.Accordingly, the parties are advised that, based onthe foregoing allegations and assumptions, the Board
would assert jurisdiction over the Petitioner.2